Title: From Thomas Jefferson to the Senate and the House of Representatives, 7 March 1804
From: Jefferson, Thomas
To: Senate and the House of Representatives, the


               
                  To the Senate and House of Representatives of the US.
               
               I communicate to Congress an Extract of a letter from Governor Claiborne to the Secretary of state, with one which it covered, for their information as to the present state of the subject to which they relate.
               
                  Th: Jefferson 
                  Mar. 7. 1804.
               
            